[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 06, 2006
                              No. 06-10790                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 05-00037-CR-4-SPM


UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHADRIC DEANDRE ANDERSON,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (September 6, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Chadric Deandre Anderson appeals his 78-month sentence imposed after his
plea of guilty to possession of cocaine with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C), and possession of a firearm in connection with a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Specifically,

he argues (1) the district court should have granted him a downward departure

because he attempted to provide the Government substantial assistance, and (2) his

sentence is unreasonable because it does not reflect his willingness to cooperate

with the Government. Although we lack jurisdiction to review the district court’s

decision not to depart downward, we affirm as reasonable Anderson’s 78-month

sentence.

      The parties are familiar with the facts, and we do not recount them here. We

review de novo our subject matter jurisdiction. Webb v. Worldwide Flight Serv.,

Inc., 407 F.3d 1192, 1193-94 (11th Cir. 2005). Additionally, after the district court

has accurately calculated the advisory Guidelines range,1 we review the sentence

for reasonableness. See United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir.

2005) (citing United States v. Booker, 125 S. Ct. 738, 767 (2005)).

      Anderson argues the district court “should have taken a downward departure

from the Sentencing Guidelines,” because he “cooperated with the government in




      1
         Although Anderson presents a downward-departure argument, which we address below,
he does not otherwise challenge the district court’s advisory Guidelines calculation.

                                            2
attempting to give substantial assistance.” 2 Under our precedent, however, we lack

jurisdiction to “review a district court’s refusal to grant a downward departure

unless the court mistakenly believed that it lacked the authority to grant such a

departure.” United States v. Hansen, 262 F.3d 1217, 1256 (11th Cir. 2001); United

States v. Winingear, 422 F.3d 1241, 1245 (holding that, post-Booker, we still “lack

jurisdiction to review the decision of the district court not to apply a downward

departure”). When nothing in the record indicates the district court misunderstood

its authority to depart downward from the advisory Guidelines sentence, we

assume no such misunderstanding occurred. Hansen, 262 F.3d at 1257. Anderson

does not contend the district court misunderstood its authority to depart downward,

and, after careful review, we find nothing in the record indicating such a

misunderstanding by the district court. We accordingly lack jurisdiction to review

the district court’s refusal to provide Anderson a downward departure.

       We now turn to Anderson’s argument that his sentence is unreasonable

because it does not reflect his willingness to cooperate with the Government.

When reviewing a sentence for reasonableness, we must evaluate whether the final



       2
         Presumably, Anderson bases his downward-departure argument on U.S.S.G. § 5K1.1,
which provides: “Upon motion of the government stating that the defendant has provided
substantial assistance in the investigation or prosecution of another person who has committed
an offense, the court may depart from the guidelines.” Notably, the Government did not file a
motion to grant Anderson a downward departure under § 5K1.1.

                                               3
sentence, in its entirety, achieves the purposes of sentencing as stated in 18 U.S.C.

§ 3553(a).3 United States v. Martinez, 434 F.3d 1318, 1322 (11th Cir. 2006). The

district court is not obligated to specifically address and analyze on the record

every § 3553(a) factor; rather, a statement that the court considered the factors is

sufficient in post-Booker sentences. United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005). The party challenging the sentence bears the burden of

establishing the sentence is unreasonable in light of the § 3553(a) factors. See

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       We conclude Anderson’s 78-month sentence is reasonable. The district

court stated it reached Anderson’s final sentence after calculating the Guidelines

range, considering the § 3553(a) factors, and applying the Guidelines in an

advisory manner. Contrary to Anderson’s assertions, the district court expressly

considered his willingness to cooperate with the Government; indeed, it sentenced

him at the low end of the Guidelines range “in recognition of [his] attempt to

cooperate and acceptance of [his] responsibility.” The total term of imprisonment

imposed, 78 months, is not only at the low end of the Guidelines range, but is also

       3
         The § 3553(a) sentencing factors include the nature and circumstances of the offense
and the history and characteristics of the defendant; the need for the sentence to reflect the
seriousness of the offense, promote respect for the law, and provide just punishment for the
offense; the need to deter crime, protect the public, and provide the defendant with educational
or vocational training, or medical care; the kinds of sentences available; the Sentencing
Guidelines range; pertinent policy statements of the Sentencing Commission; the need to avoid
unwarranted sentencing disparities; and the need to provide restitution to victims.

                                                4
far lower than the 420-month statutory maximum sentence available to the district

court. See 18 U.S.C. § 924(c)(1)(A)(i); 21 U.S.C. § 841(b)(1)(C). Furthermore,

Anderson has an extensive criminal history, including ten criminal convictions

during the ten years prior to the instant case. Based on the factors outlined in

§ 3553(a) and our review of the record, we conclude Anderson has failed to carry

his burden of establishing his 78-month sentence is unreasonable. See Winingear,

422 F.3d at 1246.

      For the foregoing reasons, we lack jurisdiction to consider the district court’s

refusal to provide Anderson a downward departure, and we conclude his 78-month

sentence is reasonable.

      AFFIRMED.




                                           5